Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 1 of 9 PagelD #:310

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
ILLINOIS EASTERN DIVISION

UNITED STATES OF AMERICA
Plaintiff,
No. 18 CR 820
Vv.
SEAN PARKER Honorable Judge
Jorge L. Alonso
Defendant.

 

 

Agreed Confidentiality Order
The parties to this Agreed Confidentiality Order, Sean Parker (“Defendant”) and the
Kane County State’s Attorney’s Office, have agreed to the terms of this Order; accordingly,

itis ORDERED:

1, Scope. All materials produced by the Kane County State’s Attorney’s Office
containing information concerning confidential informants (hereinafter collectively “materials”),
shall be subject to this Order concerning Confidential Information as defined below. This Order
is subject to the Local Rules of this District and the Federal Rules of Criminal Procedure on
matters of procedure and calculation of time periods.

2. Confidential Information. As used in this Order, “Confidential Information”
means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”
by the producing party that falls within one or more of the following categories: (a) information
prohibited from disclosure by statute; and (b) information regarding confidential informants,
including personal identity information. Information or documents that are available to the

public may not be designated as Confidential Information.
3. Designation.

(a) The Kane County State’s Attorney’s Office shall designate Confidential
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 2 of 9 PagelD #:311

Information for protection under this Order by placing or affixing the words “CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER” on any portable data storage device provided to
Defense Counsel containing Confidential Information. As used in this Order, “copies” includes
electronic images, duplicates, extracts, summaries or descriptions that contain the Confidential
Information. The marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be
applied to the portable data storage device prior to the materials being provided to Defense
Counsel. Applying the marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to
a portable data storage device does not mean that a document on the device has any status or
protection by statute or otherwise except to the extent and for the purposes of this Order. Any
copies that are made by Defense Counsel of any materials on the storage device containing
Confidential Information must be marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER”, except that indices, electronic databases or lists of documents that do not contain
substantial portions or images of the text of marked documents and do not otherwise disclose the
substance of the Confidential Information are not required to be marked.

(b) The designation that a copy contains Confidential Information is a
certification by an attorney that the document contains Confidential Information as defined in
this order.

4. Protection of Confidential Material.

(a) General Protections. Confidential Information shall not be used or
disclosed by Defense Counsel or any other persons identified in subparagraph (b) for any
purpose whatsoever other than in this litigation, including any appeal thereof.

(b) Defendant. Defense Counsel will not disclose any Confidential

Information to defendant unless authorized by the Court.

(c) Limited Third-Party Disclosures. Defense Counsel shal] not disclose or

permit the disclosure of any Confidential Information to any third person or entity, other than

Plaintiff, except as set forth in subparagraph (1)-(8). Subject to these requirements, the
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 3 of 9 PagelD #:312

following categories of persons may be allowed to review Confidential Information:

(1) Counsel. Counsel for the parties;

(2) Employees. Employees of Defense Counsel but only to the extent
counsel determines in good faith that the employee’s assistance is
reasonably necessary to the conduct of the litigation in which the
information is disclosed;

(3) The Court and it and its personnel;

(4) Court Reporters and Records;

(5) Contractors. Those persons specifically engaged for the limited purpose
of making copies of documents or organizing or processing documents,
including outside vendors hired to process electronically stored
documents;

(6) Consultants and Experts. Consultants, investigators, or experts
employed by Defense Counsel to assist in the preparation and trial of
this action by only after such persons have completed the certification
the certification contained in Attachment A, Acknowledgement of
Understanding and Agreement to Be Bound;

(7) Witnesses. Witnesses in this action to whom disclosure is reasonably
necessary. Witnesses shall not retain a copy of documents containing
Confidential Information.

(8) Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions as
may be agreed or ordered.

(d) Control of Documents. Defense Counsel shall make reasonable efforts
to prevent unauthorized or inadvertent disclosure of Confidential Information. Defense
Counsel shall maintain the originals of the forms signed by persons acknowledging their
obligations under this order for a period of three years after the termination of the case.

5. Filing of Confidential Information. This Order does not, by itself, authorize the
filing of any document under seal. Any party wishing to file a document designated as
Confidential Information in connection with a motion, brief or other submission to the Court
must comply with LR 26.2.

6. Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 4 of 9 PagelD #:313

any party. The following procedure shall apply to any such challenge. A party that elects to
challenge a confidentiality designation may file and serve a motion that identifies the
challenged materials set for in detail the basis for the challenge. The burden of persuasion in
any such challenge proceeding shall be on the designating party. Until the Court rules on the
challenge, all parties shall continue to treat the materials as Confidential Information under the
terms of this Order.

7. Action by the Court. Applications to the Court for an order relating to materials
or documents designated Confidential Information shall be by motion. Nothing in this Order or
any action or agreement of a party under this Order limits the Court’s power to make orders
concerning the disclosure of documents produced in discovery or trial.

8. Use of Confidential Information at Trial. Nothing in this Order shall be
construed to affect the use of any document, material, or information at any trial or hearing. If
Defense Counsel intends to present Confidential Information at a hearing or trial, they shall
bring that issue to the Court’s attention by motion or in a pretrial memorandum without
disclosing the Confidential Information. The Court may thereafter make such orders as are
necessary to govern the use of such documents or information at trial.

9. Confidential Information Subpoenaed or Order Produced in Other Litigation.

(a) If Defense Counsel is served with a subpoena or an order issued in other
litigation that would compel disclosure of any material or documents designated in this action
as Confidential Information, they must so notify the Kane County State’s Attorney’s Office, in
writing, immediately and in no event more than three court days after receiving the subpoena
or order. Such notification must include a copy of the subpoena or court order.

(b) Defense counsel also must immediately inform in writing the party who
caused the subpoena or order to issue in the other litigation that some or all of the material
covered by the subpoena or order is the subject of this Order. In addition, Defense Counsel

must deliver a copy of this Order promptly to the party in the other action that caused the
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 5 of 9 PagelD #:314

subpoena to issue.

(c) The purpose of imposing these duties is to alert the interested persons to
the existence of this Order and to afford the Kane County State’s Attorney’s Office an
opportunity to try to protect its Confidential Information in the court from which the subpoena
or order issued. The Kane County State’s Attorney’s Office shall bear the burden and the
expense of seeking protection in that court of its Confidential Information, and nothing in these
provisions should be construed as authorizing or encouraging a receiving party to this action to
disobey a lawful directive from another court. The obligations set forth in this paragraph
remain in effect while Defense Counsel has in its possession, custody or control Confidential
Information.

13. Challenges by Members of the Public to Sealing Orders. A party or interested
member of the public has a right to challenge the sealing of particular documents that have
been filed under seal, and the party asserting confidentiality will have the burden of
demonstrating the propriety of filing under seal.

14. Obligations on Conclusion of Litigation.

(a) Order Continues in Force. Unless otherwise agreed or ordered, this
Order shall remain in force after dismissal or entry of final judgment not subject to further
appeal.

(b) Obligations at Conclusion of Litigation. Within sixty-three days after
dismissal of entry of final judgment not subject to further appeal, all Confidential Information
and materials and documents marked “CONFIDENTIAL — SUBJECT TO PROTECTIVE
ORDER” under this Order, including copies as defined in 3(a), shall be destroyed by Defense
Counsel to the extent practicable and certify the fact of destruction unless: (1) the document
has been offered into evidence or filed without restriction as to disclosure; or (2) the document
bears the notations, summations, or other mental impressions of the receiving party.

(c) Retention of Work Product and one set of Filed Documents.
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 6 of 9 PagelD #:315

Notwithstanding the above requirements to destroy materials and documents, counsel may
retain (1) attorney work product, including an index that refers or relates to designated
Confidential Information so long as that work product does not duplicate verbatim substantial
portions of Confidential Information, and (2) one complete set of all documents filed with the
Court including those filed under seal. Any retained Confidential Information shall continue to
be protected under this Order. An Attorney may use his or her work product in subsequent
litigation, provided that its use does not disclose or use Confidential Information.

(d) Deletion of Documents filed under Seal from Electronic Case Filing
(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the
Court.

15. | Order Subject to Modification. This Order shall be subject to modification by
the Court on its own initiative or on motion of a party or any other person with standing
concerning the subject matter.

16. No Prior Judicial Determination. This Order is entered based on the
representations and agreements of the Kane County State’s Attorney’s Office and Defense
Counsel for the purpose of facilitating compliance with a subpoena. Nothing herein shall be
construed or presented as a judicial determination that any document or material designated as
containing Confidential Information by counsel or the parties is entitled to protection under
Rule 16 of the Federal Rules of Criminal Procedure or otherwise until such time as the Court

may rule on a specific document or issue.
17. Persons Bound.

(a) This Order shall take effect when entered and shall be binding upon
Defendant, Defense Counsel, their law firm, and persons made subject to this Order by its

terms.

(b) Plaintiff, United States of America, will not be bound by this Order.
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 7 of 9 PagelD #:316

So Ordered.

 

 

Dated: 6/25/2020 Jorge L. Alonso

United States District Judge

WE SO MOVE
and agree to abide by the
terms of this Order

/s/ Dawn Troost
Signature

Dawn Troost

 

Printed Name

Counsel for: Kane Co. State’s Atty’s Off.

Dated: 5/11/2020

WE SO MOVE
and agree to abide by the
terms of this Order

GF

jf ~ an
Pride Ge DNS —

Signature

Michael P. Gillespie
Printed Name

Counsel for: Sean Parker

Dated: 5/12/2020
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 8 of 9 PagelD #:317

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
ILLINOIS EASTERN DIVISION

UNITED STATES OF AMERICA

Plaintiff,
v.
SEAN PARKER

Defendant.

 

No. 18 CR 820

Honorable Judge
Jorge L. Alonso

ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated May 12", 2020 in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Northern District of Illinois in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate

him/her to use materials designated as Confidential Information in accordance with the Order

solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm or concern.
Case: 1:18-cr-00820 Document #: 71 Filed: 06/25/20 Page 9 of 9 PagelD #:318

The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

Name: Michael P. Gillespie
Job Title: Attorney at Law
Employer: Law Offices of Gillespie & Gillespie

Business Address: 53. W Jackson Blvd. Suite 1062 Chicago, IL 60604

Pru4s. CG Soe

Date: May 12", 2020
Signature
